[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
AMENDED MEMORANDUM OF DECISION AND JUDGMENT
The motion of plaintiff dated December 20, 1990 to reopen the judgment of December 10, 1990 for the limited purpose of clarification and the same having been ordered by short calendar action to be heard by the undersigned state trial referee, the same having been duly heard by the undersigned, and it appearing that the same should be granted, it is hereby ORDERED granted as follows.
(1) The last two lines on page 17 of said memorandum of decision of December 10, 1990 and the top five lines of said decision on page 18 are hereby stricken and in place thereof said judgment is hereby amended as follows:
A. Accordingly, defendants are enjoined from using barbed-razor-blade wire along the northerly cement wall of plaintiffs' property, said order to be effective from December 10, 1990 and apply to barbed-razor-blade wire whether located on plaintiffs' property, whether touching plaintiffs' wall overlapping it or suspended vertically above any part of plaintiffs' wall or property, and
B. Defendants are further enjoined from using barbed-razor-blade wire, within the area described by the extension in a straight line in a generally northeast direction of plaintiffs' easterly and westerly boundaries, in the construction of fences or on any fence within 25 rods of any house or barn located on plaintiffs' premises, this amendment being effective retroactively since December 10, 1990.
C. Compliance with the foregoing judgment as above amended remains suspended for a period of ninety days (90) from December 10, 1990, upon default defendants to be subject to contempt action.
Said judgment as amended may enter accordingly.
PHILIP R. PASTORE STATE TRIAL REFEREE CT Page 1057